Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 18 May 2022 have been fully considered but they are not persuasive.
On page 8 of the applicant’s argument, the applicant argues that “Independent claim 1 requires that a signal interference between any station in the first station set and any station in the second station set is less than a predefined threshold. It is respectfully submitted these limitations are absent from Li.
Examiner respectfully disagrees with the applicant’s argument. Claim 1 discloses “a signal interference between any station in the first station set and any station in the second station set is less than a predefined threshold” without further limitation. e.g., how the signal interfere is used for specification configuration and other relevant step (or action), specific relationship between the signal interference and the stations in detail, etc. Instead, it merely discloses the status of interference signal being lower than certain threshold between any station in the first station set and any station in the second station set. Regarding the limitation, Li discloses “Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3” (¶ [0033]). In particular, the coordinator AP transmits an AP trigger to the other APS and, as a result, interference is avoided by enabling simulation transmission from different APs to their associated STAs (in the respective cell). In other words, relatively high level of interference is avoided (e.g., a signal interference ... is less than a predefined threshold) between the cells including the respective AP and the associated STAs (e.g., between any station in the first station and any station in the second station). For at least the foregoing reasons, Li teaches the every feature of independent claim 1 and thus can anticipate this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0214034).

Regarding claim 1, Li discloses 
A parallel transmission method, comprising:
configuring, by a wireless local area network (WLAN) control device, a first configuration parameter for a first access point, wherein the first configuration parameter is used to configure a first station set and a starting time, the first station set comprises one or more stations associated with the first access point, and the first configuration parameter is used to indicate that the first access point can send a first WLAN frame to at least one station in the first station set at the starting time by using a channel resource (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain); ¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3); and
configuring, by the WAN control device, a second configuration parameter for a second access point, wherein the second configuration parameter is used to configure a second station set and the starting time; the second station set comprises one or more stations associated with the second access point; the second configuration parameter is used to indicate that the second access point can send a second WLAN frame to at least one station in the second station set at the starting time by using the channel resource (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain); ¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3); and
wherein a signal interference between any station in the first station set and any station in the second station set is less than a predefined threshold (¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3).

Regarding claim 2, Cherian discloses 
wherein the first WLAN frame is a first trigger frame, the first configuration parameter is further used to configure a trigger frame duration of the first trigger frame (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain; ¶ [0060]: A simple implementation of the latter, according to one embodiment, would be for each scheduled AP to forward the AP trigger frame to its associated scheduled STAs (i.e. the scheduled APs may send a forwarded version of the AP trigger frame to their associated scheduled STAs); ¶ [0097]: wherein the AP trigger frame further includes information on a duration of DL data frames to be transmitted simultaneously by the plurality of APs as part of the simultaneous DL transmissions), the second WLAN frame is a second trigger frame, the second configuration parameter is used to configure the trigger frame duration of the second trigger frame, and the trigger frame duration of the first trigger frame is equal to the trigger frame duration of the second trigger frame (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain; ¶ [0060]: A simple implementation of the latter, according to one embodiment, would be for each scheduled AP to forward the AP trigger frame to its associated scheduled STAs (i.e. the scheduled APs may send a forwarded version of the AP trigger frame to their associated scheduled STAs); ¶ [0097]: wherein the AP trigger frame further includes information on a duration of DL data frames to be transmitted simultaneously by the plurality of APs as part of the simultaneous DL transmissions).

Regarding claim 3, Li discloses 
A parallel transmission method, comprising:
receiving, by an access point, a configuration parameter sent by a wireless local area network (WLAN) control device, wherein the configuration parameter is used to configure a station set and a starting time, the station set comprises one or more stations associated with the access point, and the configuration parameter is used to indicate that the access point can send a WLAN frame to at least one station in the station set at the starting time by using a channel resource; and sending, by the access point based on the configuration parameter, the WLAN frame to the at least one station in the station set at the starting time by using the channel resource  (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain); ¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3).

Regarding claim 4, Li discloses 
wherein the WLAN frame is a trigger frame, and the configuration is used to configure a duration of the trigger frame, and the sending comprises: sending, by the access point at the starting time by using the channel resource, the trigger frame having the duration that is configured using the configuration parameter to the at least one station in the station set (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain; ¶ [0060]: A simple implementation of the latter, according to one embodiment, would be for each scheduled AP to forward the AP trigger frame to its associated scheduled STAs (i.e. the scheduled APs may send a forwarded version of the AP trigger frame to their associated scheduled STAs); ¶ [0097]: wherein the AP trigger frame further includes information on a duration of DL data frames to be transmitted simultaneously by the plurality of APs as part of the simultaneous DL transmissions). 

Regarding claim 5, Li discloses 
An access point, comprising:
a processor and a wireless local area network (WLAN) chip coupled to the processor (Fig. 7), wherein
the processor is configured to set a first configuration parameter, wherein the first configuration parameter is used to configure a first station set and a starting time, the first station set comprises one or more stations associated with the access point, and the first configuration parameter is used to indicate that the WLAN chip can send a first WLAN frame to at least one station in the first station set at the starting time by using a channel resource (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain); ¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3);
the WLAN chip is configured to: receive a plurality of WLAN frames from the processor, select, from the plurality of WLAN frames, a WLAN frame whose receiver is a station in the first station set as the first WLAN frame, and send the first WLAN frame at the starting time by using the channel resource (Fig. 7, ¶ [0060]: According to the MAC approach, the coordinator AP, such as AP1 in FIG. 2, may first allocate resources to different APs. The allocation may be carried by an AP trigger frame. Each scheduled AP may then send to its associated scheduled STAs STA resource allocation information using the resource (e.g. subchannel or RU) allocated to the scheduled AP by the coordinator AP. Each scheduled AP may thereafter send downlink data using the resource allocated as described above. Using a frame separate from the wireless frame containing DL data to the scheduled STAs, each scheduled AP may communicate to its scheduled STAs regarding its AP resource allocation. A simple implementation of the latter, according to one embodiment, would be for each scheduled AP to forward the AP trigger frame to its associated scheduled STAs (i.e. the scheduled APs may send a forwarded version of the AP trigger frame to their associated scheduled STAs); and
the processor is further configured to set a second configuration parameter for another access point, wherein the second configuration parameter is used to configure a second station set and the starting time, the second station set comprises one or more stations associated with the another access point, and the second configuration parameter is used to indicate that the another access point can send a second WLAN frame to at least one station in the second station set at the starting time by using the channel resource (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain); ¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3).

Regarding claim 6, Li discloses 
wherein the first configuration parameter is used to configure a duration of the first WLAN frame (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain); ¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3; ¶ [0097]: wherein the AP trigger frame further includes information on a duration of DL data frames to be transmitted simultaneously by the plurality of APs as part of the simultaneous DL transmissions).

Regarding claim 7, Li discloses 
further comprising: determining, by the WLAN control device, at least one of the first station set and the second station set (¶ [0060]: According to the MAC approach, the coordinator AP, such as AP1 in FIG. 2, may first allocate resources to different APs. The allocation may be carried by an AP trigger frame. Each scheduled AP may then send to its associated scheduled STAs STA resource allocation information using the resource (e.g. subchannel or RU) allocated to the scheduled AP by the coordinator AP. Each scheduled AP may thereafter send downlink data using the resource allocated as described above. Using a frame separate from the wireless frame containing DL data to the scheduled STAs, each scheduled AP may communicate to its scheduled STAs regarding its AP resource allocation. A simple implementation of the latter, according to one embodiment, would be for each scheduled AP to forward the AP trigger frame to its associated scheduled STAs (i.e. the scheduled APs may send a forwarded version of the AP trigger frame to their associated scheduled STAs).

Regarding claim 8, Li discloses 
further comprising: sending, by the WLAN control device, the first configuration parameter to the first access point (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain); ¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3).

Regarding claim 9, Li discloses 
further comprising: sending, by the WLAN control device, the second configuration parameter to the second access point (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain); ¶ [0033]: Referring still to FIG. 2, to enable simultaneous transmission from different APs to their associated STAs with time synchronization and frequency synchronization to avoid interference, a coordinator AP, such as AP1 in FIG. 2, may transmit an AP trigger to the other APs, such as AP2 and AP3).

Regarding claim 10, Li discloses 
further comprising: selecting, by the access point, the at least one station (¶ [0026]: the multiple APs that are to receive the new trigger frame from a coordinator AP will be referred to as “scheduled APs.” For each AP including the coordinator AP and the scheduled APs, the set of STAs that are to receive data in a simultaneous DL transmission from the APs will be referred to as “scheduled STAs.” ... “simultaneous” transmission refers to transmissions, by multiple APs, of information to respective multiple STAs at the same time (i.e. transmissions that overlap at least partially in the time domain; ¶ [0060]: A simple implementation of the latter, according to one embodiment, would be for each scheduled AP to forward the AP trigger frame to its associated scheduled STAs (i.e. the scheduled APs may send a forwarded version of the AP trigger frame to their associated scheduled STAs)).

Regarding claim 11, Li discloses 
wherein the WLAN frame is a data frame and a duration of the data frame is based on the configuration parameter (¶ [0060]: According to the MAC approach, the coordinator AP, such as AP1 in FIG. 2, may first allocate resources to different APs. The allocation may be carried by an AP trigger frame. Each scheduled AP may then send to its associated scheduled STAs STA resource allocation information using the resource (e.g. subchannel or RU) allocated to the scheduled AP by the coordinator AP. Each scheduled AP may thereafter send downlink data using the resource allocated as described above. Using a frame separate from the wireless frame containing DL data to the scheduled STAs, each scheduled AP may communicate to its scheduled STAs regarding its AP resource allocation ... After communication of AP resource information to scheduled STAs, scheduled APs may then send a simultaneous DL data transmission using the resources allocated to their respective scheduled STAs, for example using a signal format similar to that used for 802.11ax MU PPDUs; ¶ [0097]: wherein the AP trigger frame further includes information on a duration of DL data frames to be transmitted simultaneously by the plurality of APs as part of the simultaneous DL transmissions).

Regarding claim 12, Li discloses 
further comprising: receiving an acknowledgment frame, wherein a duration of the acknowledgment frame is based on the configuration parameter (¶ [0098]: Example 12 includes the subject matter of Example 11, and optionally, wherein the AP trigger frame further includes information on a duration of acknowledgment frames to be sent by the scheduled STAs to the plurality of APs).

Regarding claim 13, Li discloses 
wherein the WLAN frame is a trigger frame, and the method further comprising: receiving a data frame that is sent in response to the trigger frame (¶ [0060]: According to the MAC approach, the coordinator AP, such as AP1 in FIG. 2, may first allocate resources to different APs. The allocation may be carried by an AP trigger frame. Each scheduled AP may then send to its associated scheduled STAs STA resource allocation information using the resource (e.g. subchannel or RU) allocated to the scheduled AP by the coordinator AP. Each scheduled AP may thereafter send downlink data using the resource allocated as described above. Using a frame separate from the wireless frame containing DL data to the scheduled STAs, each scheduled AP may communicate to its scheduled STAs regarding its AP resource allocation ... After communication of AP resource information to scheduled STAs, scheduled APs may then send a simultaneous DL data transmission using the resources allocated to their respective scheduled STAs, for example using a signal format similar to that used for 802.11ax MU PPDUs).

Regarding claim 14, Li discloses 
wherein the first configuration parameter is used to configure a duration of the first WLAN frame (¶ [0097]: wherein the AP trigger frame further includes information on a duration of DL data frames to be transmitted simultaneously by the plurality of APs as part of the simultaneous DL transmissions).

Regarding claim 15, Li discloses 
wherein the second configuration parameter is used to configure a duration of the second WLAN frame (¶ [0097]: wherein the AP trigger frame further includes information on a duration of DL data frames to be transmitted simultaneously by the plurality of APs as part of the simultaneous DL transmissions).

Regarding claim 16, Li discloses 
wherein the WLAN frame is a data frame (¶ [0060]: According to the MAC approach, the coordinator AP, such as AP1 in FIG. 2, may first allocate resources to different APs. The allocation may be carried by an AP trigger frame. Each scheduled AP may then send to its associated scheduled STAs STA resource allocation information using the resource (e.g. subchannel or RU) allocated to the scheduled AP by the coordinator AP. Each scheduled AP may thereafter send downlink data using the resource allocated as described above. Using a frame separate from the wireless frame containing DL data to the scheduled STAs, each scheduled AP may communicate to its scheduled STAs regarding its AP resource allocation ... After communication of AP resource information to scheduled STAs, scheduled APs may then send a simultaneous DL data transmission using the resources allocated to their respective scheduled STAs, for example using a signal format similar to that used for 802.11ax MU PPDUs).

Regarding claim 17, Li discloses 
wherein the WLAN frame is a trigger frame (¶ [0060]: According to the MAC approach, the coordinator AP, such as AP1 in FIG. 2, may first allocate resources to different APs. The allocation may be carried by an AP trigger frame. Each scheduled AP may then send to its associated scheduled STAs STA resource allocation information using the resource (e.g. subchannel or RU) allocated to the scheduled AP by the coordinator AP. Each scheduled AP may thereafter send downlink data using the resource allocated as described above. Using a frame separate from the wireless frame containing DL data to the scheduled STAs, each scheduled AP may communicate to its scheduled STAs regarding its AP resource allocation ... After communication of AP resource information to scheduled STAs, scheduled APs may then send a simultaneous DL data transmission using the resources allocated to their respective scheduled STAs, for example using a signal format similar to that used for 802.11ax MU PPDUs).


Regarding claim 18, Li discloses 
wherein the WLAN chip is configured to send the first WLAN frame to the station in the first station set (Fig. 7, ¶ [0060]: According to the MAC approach, the coordinator AP, such as AP1 in FIG. 2, may first allocate resources to different APs. The allocation may be carried by an AP trigger frame. Each scheduled AP may then send to its associated scheduled STAs STA resource allocation information using the resource (e.g. subchannel or RU) allocated to the scheduled AP by the coordinator AP. Each scheduled AP may thereafter send downlink data using the resource allocated as described above. Using a frame separate from the wireless frame containing DL data to the scheduled STAs, each scheduled AP may communicate to its scheduled STAs regarding its AP resource allocation. A simple implementation of the latter, according to one embodiment, would be for each scheduled AP to forward the AP trigger frame to its associated scheduled STAs (i.e. the scheduled APs may send a forwarded version of the AP trigger frame to their associated scheduled STAs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466